DETAILED ACTION
This Office Action is in response to the amendment filed 9/17/21. Claims 1-23 are pending in the instant application.   The drawings were received on 9/17/21.  These drawings are approved by the examiner.
In response to the amendment to the drawings, the objections to the drawings have been withdrawn.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Assistive muscle devices are known as demonstrated by the prior art of record. However, the prior art of record fails to teach or fairly suggest to one having ordinary skill in the art, “a third elastic strap having a first end portion, a second end portion, and an intermediate portion between the end portions and spaced apart from at least the first end portion, the first end portion of the third elastic strap being coupled to the second dorsal belt portion and the intermediate portion of the third elastic strap being coupled to the intermediate dorsal knee portion” in combination with the other recited elements of claim 1.
The prior art also fails to teach a method of assisting hamstring recovery injury recovery, comprising the step of “coupling a first end portion of a third elastic strap to the second dorsal belt portion and an intermediate portion of the third elastic strap to the intermediate dorsal knee portion, wherein the intermediate portion of the third elastic strap is spaced apart from the first end portion of the third elastic strap and is between the first and second end portions of the third elastic strap”, in combination with the other recited elements of claim 12. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIM M LEWIS whose telephone number is (571)272-4796.  The examiner can normally be reached on Monday -Friday 5:30 am -11:30 am.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alireza Nia can be reached on (571)270-3076.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/KIM M LEWIS/Primary Examiner, Art Unit 3786